Citation Nr: 0527865	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  03-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pain in the arches.

2.  Entitlement to service connection swelling, spasms, and 
muscle tightness in the legs.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The appellant had unverified periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
from 1997 through 2000.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

Note that, when filing her substantive appeal (VA Form 9) in 
August 2003, the appellant requested a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board.  This type of 
hearing is often referred to as a Travel Board hearing.  
But the appellant failed to report for her June 2004 hearing, 
as scheduled.  There are no other hearing requests of record, 
and she has not justified her absence, so the Board deems her 
request for a hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2004).

This case was previously before the Board in August 2004, at 
which time the Board remanded the claims to the RO for 
further development and consideration.  The RO completed the 
development requested, continued to deny these claims, and 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claims for service connection and apprised 
of whose responsibility - hers or VA's, it was for obtaining 
the supporting evidence, and all relevant evidence necessary 
for an equitable disposition of these claims has been 
obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the appellant developed pain in her arches during 
or as a result of her service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the appellant has swelling, spasms, and muscle 
tightness in her legs that is causally or etiologically 
related to her service in the military.


CONCLUSIONS OF LAW

1.  The pain in the appellant's arches was not incurred or 
aggravated during her active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2004).

2.  The swelling, spasms, and muscle tightness in the 
appellant's legs was not incurred or aggravated during her 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In this case, the April 2002 letter apprising the appellant 
of the provisions of the VCAA was sent prior to initially 
adjudicating her claims for service connection.  So there was 
due process compliance with the holding and mandated sequence 
of events specified in a recent precedent decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Pittsburgh, and the RO did just that.  So she already has 
been fully apprised of this law and given more than ample 
opportunity to identify and/or submit additional supporting 
evidence in response.

Also bear in mind the Board remanded this case to the RO in 
August 2004, in part, to ensure VCAA compliance.  And in 
response, the RO (via the Appeals Management Center (AMC)) 
sent the appellant a second VCAA letter in September 2004 
(and remailed it in November 2004).  This, incidentally, was 
prior to sending her the February 2005 supplemental statement 
of the case (SSOC) - wherein the RO readjudicated her claims 
based on any additional evidence that had been submitted or 
otherwise obtained since the initial rating decision at issue 
and the statement of the case (SOC).  This also was before 
her appeal was recertified to the Board for adjudication.  So 
she already has been fully apprised of this law and had more 
than ample opportunity to identify and/or submit additional 
supporting evidence in response to it.  Consequently, there 
is no problem insofar as the timing of the VCAA notice.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See 
also VAOPGCPREC 16-92 (July 24, 1992).

As for content, VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  



The April 2002 and September 2004 VCAA letters apprised the 
appellant of the evidence needed to support her claims that 
was not on record at the time these letters were issued, the 
evidence VA would assist her in obtaining, and the evidence 
it was expected that she would provide.  The letters 
satisfied the first three notice requirements outlined in 
38 C.F.R. § 3.159(b)(1) and Pelegrini II, but they did not 
include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the appellant 
was otherwise fully notified of the need to give VA any 
evidence pertaining to her claims.  The letters requested 
that she provide or identify any evidence supporting her 
claims and specifically outlined the necessary evidence.  So 
a more generalized request with 


the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice her, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).  

In developing her claims, the RO obtained the appellant's 
service medical records (SMRs).  In addition, the RO also 
afforded her a VA examination.  And, although scheduled, she 
failed to appear for her hearing to provide oral testimony in 
support of her claims.  38 C.F.R. §§ 20.700(a), 20.704(d).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim[s]."  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the appellant's claims.

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  



If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he or she served, his or her military 
records, and all pertinent medical and lay evidence.  See 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

The appellant's December 1997 Report of Medical History for 
purposes of enlistment in the Army Reserves indicates that 
she denied experiencing foot problems, leg cramps, broken 
bones, bone or joint deformities, swollen or painful joints, 
and arthritis, rheumatism, and bursitis.  The contemporaneous 
Report of Medical Examination indicates she had normal 
clinical evaluations of her lower extremities, feet, and 
musculoskeletal system.

A July 1998 Screening Note of Acute Medical Care indicates 
the appellant complained of bilateral shin pain with walking.  
On physical examination, there was tenderness to palpation.  
X-rays were consistent with a stress reaction.

Follow-up physical examination notes from 1999 indicate the 
appellant had a history of bilateral stress fractures of the 
tibias during training in 1998, with numbness and pain in her 
legs during running, walking, and going up and down stairs.

Private medical records from M. Singh, M.D., associated with 
the appellant's service medical records, indicate she 
experienced pain in her lower legs upon walking or running, 
and that she was advised to rest her legs and not participate 
in activities involving extensive walking or running.

In July 1999, the appellant's training reservation was 
cancelled due to stress fractures of the tibia.

The report of a November 1999 orthopedic evaluation indicates 
the appellant had a history of stress fracture of her right 
tibia.  Upon examination, her leg was normal, but the 
impression was stress fracture of the right tibia.  A 
physical profile was granted for 180 days.

The appellant was afforded a VA examination in June 2002.  
According to the report, her claims file was reviewed.  She 
indicated she was in the Army Reserves and that she was in 
basic training from June 1998 to some point in 1999.  She 
also reported that, during basic training, her leg muscles 
would become extremely tight while running and that she would 
develop a burning type sensation in her legs.  Following 
running, her legs would tingle a little bit and have a dull 
ache, which eventually subsided.  She said these symptoms 
continued after her discharge, whenever she did prolonged 
walking or exercise, and that this also caused a sharp pain 
in the arch of her foot.  She also related that, at the end 
of high school, she had a week-long episode when her legs 
visibly swelled, and she had numbness and tingling such that 
she had to miss school.  She stated that a bone scan was 
normal, and that she sought treatment from various 
physicians, but that none have given her a specific 
diagnosis.  She denied having problems with her foot and legs 
prior to her military service.  She also denied a history of 
trauma to her legs or feet.  X-rays revealed slightly high 
longitudinal arches, but were negative for any bony 
abnormalities.  Following a physical examination, the VA 
examiner concluded that the appellant had possible exertional 
compartment syndrome and mild posterior tibial tendonitis, 
which could not be attributed to any specific injury or 
activity during her military service.  The VA examiner opined 
that the increased physical demands of basic training brought 
her symptoms "to bear," as she "may have had an anatomical 
predisposition to this from her relatively high arches."  He 
reiterated, though, her current symptoms could not be 
attributed to her service, as "her service only exposed an 
underlying condition due to [the] increased physical 
demands."

The Board finds that the evidence of record does not 
establish entitlement to service connection for pain in the 
arches or swelling, spasms, and muscle tightness in the legs.  
The Board realizes the appellant's service medical records 
confirm she reported pain in her legs and was diagnosed with 
probable stress fractures of the tibias from training 
exercises - perhaps while she was on active duty for 
training (ACDUTRA) in the reserves.  See 38 U.S.C.A. 
§§ 101(24), 1131; 38 C.F.R. §§ 3.303, 3.6(a) (Service 
connection may only be granted for disease or injury incurred 
or aggravated during active duty (AD) or any period of 
ACDUTRA during which the individual was disabled or died from 
a disease or injury incurred or aggravated in the line of 
duty; or for any injury incurred during any period of 
inactive duty training (INACDUTRA) in which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty).

The June 2002 VA examination report, however, explicitly 
states the veteran's high arches caused her symptoms of leg 
pain, numbness, and tingling, as well as her foot pain, and 
that her high arches were an anatomical defect that 
necessarily preexisted her military service.  So, in 
actuality, she was predisposed to develop them.  And since 
congenital and developmental defects are not considered 
diseases for purposes of VA disability compensation, they 
cannot be service connected as a matter of law.  See 
38 C.F.R. §§ 3.303(c), 4.9.  See, too, Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The only possible exception is if 
there is probative evidence of additional disability due to 
aggravation by superimposed disease or injury.  Here, 
however, there is no such evidence.  In this regard, the 
Board reiterates that the VA examiner concluded that the 
veteran's military service (specifically, the demands of the 
physical training required) merely exposed the symptoms at 
issue, and that they were not attributable to her military 
service.  See Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 
1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).




There is no medical opinion on file refuting the VA 
examiner's unfavorable opinion.  Moreover, records show the 
RO attempted several times, on remand, to assist the 
appellant in determining whether she was on ACDUTRA during a 
relevant time period at issue, by requesting that she 
complete several forms for submission to the Department of 
Defense, National Personnel Records Center (NPRC), National 
Archives and Records Administration (NARA), and the 
Defense Personnel Records Imaging System.  The RO also 
attempted to assist her by obtaining any post-service medical 
evidence of treatment for her claimed disorders - such as to 
confirm the underlying diagnoses causing her pain, 
muscle spasms, tightness, etc.  But, unfortunately, she did 
not respond to the RO's requests for this information.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The 
duty to assist is not always a one-way street.  If a veteran 
wants help, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining the putative evidence.").

So the only evidence currently on file suggesting the 
appellant has pain in her arches and swelling, spasms, and 
muscle tightness in her legs as a  result of her service in 
the military comes from her, personally.  And as a layperson, 
she simply does not have the necessary medical training 
and/or expertise to diagnose a condition (to confirm she has 
it) or, even if she does, to determine whether it is related 
to her military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. 
App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, her 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against the claims, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for pain in the arches is 
denied.  

The claim for service connection for swelling, spasms, and 
muscle tightness in the legs is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


